Citation Nr: 0923929	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-10 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than February 23, 
2005 for the grant of a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1950, and from January 1950 to January 1953.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 Decision Review Officer decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for all 
of his service-connected disabilities in January 2005.

2.  The Veteran filed a claim for entitlement to a TDIU in 
August 2005 and November 2005.

3.  Prior to January 18, 2005, service-connected disability 
did not preclude the Veteran from securing and following 
gainful employment.


CONCLUSION OF LAW

The requirements for a total disability rating based on 
individual unemployability due to a service-connected 
disability have been met from January 18, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria 

The Veteran seeks an effective date earlier than February 23, 
2005 for the award of a TDIU rating.  In determining an 
effective date for an award of TDIU, VA must make two 
essential determinations: (1) when a claim for TDIU was 
received, and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU.  
See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2008).

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. 38 
C.F.R. § 3.340 (2008).  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 
60 percent or more, and that, if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be 70 percent 
or more.  38 C.F.R. § 4.16(a) (2008).  An extraschedular 
total rating based on individual unemployability may be 
assigned in the case of a Veteran who fails to meet the 
percentage requirements but who is unemployable by reason of 
service- connected disability.  38 C.F.R. § 4.16(b) (2008).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date of an 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the 1-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Analysis

The Veteran contends that he is entitled to an effective date 
earlier than February 23, 2005 for the grant of a TDIU.  
Specifically, he claims that he should be granted an 
effective date of March 1987 because private medical evidence 
of record shows that at that time, he was assessed as being 
unemployable due to his service-connected orthopedic 
disabilities.

Initially, the Board acknowledges that the medical evidence 
of record does show that the Veteran was determined to be 
unable to secure any type of physical employment due to his 
service-connected orthopedic disabilities as early as 1979 
and 1980.  See  August 1979 treatment record from A.W., MD, 
September 1980 treatment report from D.M., the Veteran's 
chiropractor, January 1988 and September 1988 statements from 
T.G., MD, and August 1980 letter from Local Union No. 56, 
indicating that the Veteran had not worked since September 
1977 due to his bilateral knee disabilities.  See also March 
1987 treatment records and undated statement from H.E, MD 
wherein he opined that the Veteran's disabilities make him 
unemployable in any type of physical work or work requiring 
dexterity.  However, the evidence did not show that the 
Veteran was unable to secure other forms of gainful 
employment which did not require physical activity on his 
part.  Furthermore, the Board notes that the Veteran did not 
meet the schedular criteria for the grant of a TDIU in March 
1987.  Specifically, the record shows that as of April 1988, 
none of the Veteran's service-connected disabilities were 
rated at 60 percent or more, and the total combined 
evaluation for his service-connected disabilities was only 50 
percent.  
The Veteran's claim for a TDIU was denied in a June 1981 
Board decision.  The Veteran filed a claim for reevaluation 
of his service-connected disabilities in January 1984,  which 
was denied in an August 1984 RO rating decision.  
Subsequently, on January 18, 2005, the Veteran filed a claim 
for an increased rating for all of his service-connected 
disabilities.  He also filed separate claims for entitlement 
to a TDIU in August and November 2005.  Based on the results 
from February 2005 VA examinations rendered in response to 
his January 2005 claim, the Veteran was granted increased 
ratings of 30 percent for his service-connected left and 
right knee disabilities, an increased rating of 20 percent 
for his service-connected left ankle disability, service 
connection for tinnitus with an evaluation of 10 percent, and 
service connection for bilateral hearing loss with a 
noncompensable evaluation, all effective January 18, 2005.  
Accordingly, as of January 18, 2005, the combined evaluation 
for the Veteran's service-connected disabilities was 70 
percent and the schedular criteria for the assignment of a 
TDIU had been met.  The Veteran was also subsequently granted 
service connection for post-traumatic stress disorder (PTSD) 
with an evaluation of 30 percent, effective February 10, 
2005.  The Board also notes that the February 2005 VA 
examiner opined that the Veteran had a history of chronic 
problems with pain and arthritis in his knees and those 
issues, combined with arthritis in his hands, had made it 
impossible for him to work in the field for which he was 
trained.  The examiner opined further that the Veteran did 
appear to be unemployable due to his physical condition.  See 
February 2005 VA PTSD examination report.

In summary, the Board finds that although the Veteran was 
medically determined to be unable to secure any type of 
physical employment (which the April 2006 Decision Review 
Officer found to be the only type of work the Veteran was 
able to perform) due to his service-connected orthopedic 
disabilities as early as March 1987; he did not meet the 
schedular criteria for the assignment of a TDIU until January 
18, 2005, when the combined evaluation for his service-
connected disabilities equaled 70 percent.  Furthermore, 
there is no evidence of an increase in any of the Veteran's 
service-connected disabilities during the one-year period 
preceding his January 2005 claim.  Evidence of an increase in 
disability was not found until the February 2005 VA 
examinations noted above.  Accordingly, the Board finds that 
a TDIU rating under 38 C.F.R. § 4.16(a) should be assigned 
from January 18, 2005.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  




ORDER

A TDIU rating is granted from January 18, 2005, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


